Directives concerning the protection of health and safety of workers: simplifying and rationalising practical implementation reports (debate)
The next item is the report by Mrs Figueiredo, on behalf of the Committee on Employment and Social Affairs, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 89/391/EEC, its individual Directives and Council Directives 83/477/EEC, 91/383/EEC, 92/29/EEC and 94/33/EC with a view to simplifying and rationalising the reports on practical implementation - C6-0242/2006 -.
Member of the Commission. (CS) Madam President, Mrs Figueiredo, honourable Members, I should first like to thank Parliament and the Council for their efforts in reaching agreement so quickly on this proposal. I also welcome the Figueiredo report, which kick-started the constructive dialogue chaired by the Council, where the foundations were laid for the adoption of the proposed directive at first reading.
The Commission's proposed directive forms part of the process of simplifying the legal environment. The purpose of this proposal is to simplify and rationalise the responsibilities of the Member States and the Commission as regards reports on the implementation of directives relating to worker health and safety, without backsliding on the principle of protection. This is a fundamental condition. The new text harmonises the timeframes for delivering national reports that will be published once every five years, and this obligation is extended to all existing directives. The plan is for only one report, including a general section dealing with the general principles of the framework directive, supplemented by special chapters on aspects relating to the individual directives. This will allow for a general overview of practical implementation.
The simplification will apply to the national bodies, which will draw up only one report every five years, the Commission, which will draw up only one national report per Member State instead of the current 500 reports, and the social partners, which will also contribute one report every five years. The Commission, in close cooperation with the consultative committee on health and safety at work, will set up a body charged with helping the Member States to draw up coherent reports. The Commission is ready to adopt the amendments for which you voted. I will strengthen the role of the tripartite advisory committee on health and safety at work in defining the structure of the reports, in clearly establishing the content of the reports and in setting deadlines for the Member States and the Commission to draw up the reports. Thank you.
rapporteur. (PT) Issues of workers' health and working conditions, the organisation of health, hygiene and safety services in the workplace and the list of occupational diseases were first debated in Community circles in 1989 with the publication of Framework Directive 89/391.
Since then, other directives have been adopted covering workers' health, the organisation of occupational health services, working conditions, young workers, temporary workers, and those manning ships, thereby fulfilling the International Labour Organisation Conventions.
Almost all of these and other directives stipulate that the Member States should submit a report to the Commission on their practical implementation and the points of view of the social partners. The truth is that some Member States have not done so.
With the proposal before us, it is hoped that greater attention will be paid to the effective implementation of the directives concerned and to working conditions. It is an attempt to reduce the millions of accidents at work per year and thousands of deaths and injuries leading to permanent incapacity across the EU.
As I have said, the drafting of practical implementation reports by the Member States, is laid down in several different directives, but required at different intervals, some every four years, some every five, and others without any specific timeframe.
Now, as the Commissioner has just told us, the Commission is proposing that one single report be drawn up every five years. In order that the proposal for one report every five years meets the needs of safeguarding health and safety at work, the specific aspects of each directive must not in any way be watered down or underplayed, and this is something that this report seeks to address.
We have accordingly tabled a number of proposals, of which I should like to highlight those that refer to the structure of the report itself, which should include a specific questionnaire.
The report should accordingly include a general section dealing with the common principles and aspects applicable to all the directives and other specific chapters regarding the implementation of each of the particular characteristics of each directive, with the inclusion of specific indicators, when available.
The five-yearly report will provide a practical assessment of the various directives and, where appropriate and available, separate data by gender on equality between men and women. It will also include relevant information on the prevention measures taken by the Member States in order to make a suitable assessment of how the legislation is working in practice.
We strongly believe that there needs to be a policy of genuinely improving the practices of the various Member States. The Commission must also, as a matter of urgency, submit a more thorough report on the current situation in the Member States in the various areas of workers' safety and health in the workplace.
Lastly, I should like to highlight the close cooperation that was possible with the MEPs from the different political groups in the Committee on Employment and Social Affairs, with the Executive Committee and with the Council. This cooperation will certainly enable us to obtain agreement at first reading. I thank you all for the work that has been done.
on behalf of the PPE-DE Group. - (SL) First of all, I would like to express satisfaction with this report on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, because it constitutes one of the first steps towards a significant relaxation of the burden imposed on Member States with regard to various administrative tasks. At the same time, this directive will contribute to the simplification and clarification of the work of the Commission. In the PPE-DE Group we are very pleased to note that the agreement with the rapporteur has worked and that we have been able to secure such a broad consensus within our committee. If I remember rightly, we adopted this report with only one vote against.
In terms of its contents, the report sends yet another clear message to the European public that the Commission, the Council and Parliament are taking decisions to rationalise procedures and to improve communication between the Member States and EU institutions so that everyone can reap the benefits of such action.
This directive and the single report will in no respect lead to any watering down of standards relating to health and safety at work. My political group considers this report in its entirety, that is the directive, as an important step forward, but, of course, we would like to see similar initiatives being taken in other fields and by other commissioners. Let me mention just one example: in the field of terrorism, for instance, the European Parliament has adopted around 60 different documents, directives, regulations etc. Things are quite hard to fathom out, for instance the Schengen Treaty, the single market and a host of other examples. In a nutshell, this report is a fine example of how we can secure broad consensus within political groups about regulating our common concerns in the future.
I would also like to thank Commissioner Špidla for his participation.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I would like to thank Mrs Figueiredo for her work. She worked closely with the shadow rapporteur and produced a sound draft report for the Committee on Employment and Social Affairs.
The Commission proposal aims towards systematisation and a uniform model for the directives on worker protection. In a single implementation report to be submitted every five years and for which we have been waiting quite a long time already, the Member States are to report to the Commission on the practical application of the directives in question. This plan will certainly provide the single-state authorities - which is the truth of the matter - with a better overview.
Comprehensive and effective worker protection is a basic prerequisite for ensuring and maintaining the health of workers. 4 500 employees die in the EU every year as a result of accidents in the workplace, while over 4 million people are affected by accidents at work each year. A summary report of this nature can provide us with important information with regard to what preventive measures we need to implement and make a contribution to improving the quality of worker protection in the EU.
on behalf of the UEN Group. - (PL) Mr President, the report on simplifying and rationalising reports and the practical implementation of directives is extremely important for employment policy. The emerging common jobs market requires constant health and safety monitoring for our citizens in EU countries.
Different conditions in individual countries require constant monitoring to ensure that the directives are adhered to, and five-yearly analyses of their suitability, effectiveness, transparency, costs and effects are needed. These analyses, based on clear and transparent guidelines, should help to improve the legal situation and common policy as regards health and safety.
There is also a need to continuously monitor health and safety directives, and the effect of these directives on the health and safety strategy within the Member States. In this regard, the European Agency for Health and Safety at Work and the European Foundation for the Improvement of Living and Working Conditions have an important role to play.
I thank Mrs Ilda Figueiredo for her report.
on behalf of the ITS Group. - (DE) Mr President, the modern working world has brought with it new phenomena, ranging from the growth of psychiatric problems, via the taking of more and more sick leave and increasing burn-out to new forms of aggression such as workplace bullying.
It almost seems to be good form in the working environment to put workers under permanent time pressure and to impose on them unplanned extra burdens and tight deadlines. Anyone who succumbs to the long-term negative impact of this on their health has to explain themselves in interviews when they return to work after a period of sick leave, the idea being that illness is a result of personal misconduct. Older workers are being pushed off into early retirement en masse, and younger ones labelled as unproductive.
Initiatives such as Move Europe which relate to workplace health management are, of course, to be welcomed. However, such health promotion programmes are often run in companies that are organised in such a way that illness is simply not permitted. It is pressure within companies, in combination with the fear of losing their jobs, that ensures that employees struggle into work against the advice of their doctors. Moreover, short-term contracted activities and part-time work bring with them the constant fear of not having a job and financial worries which are then reflected in psychological problems. Absenteeism and unfitness for work, however, not only generate high costs within the companies concerned, but also burden public health budgets.
Against this backdrop we should not be surprised about the rising numbers of those suffering from eating disorders, obesity and mental illness, nor about falling birth rates. As long as work means permanent stress and children represent a poverty trap, the demographic change that is resulting in a lack of children and an overaging of the population will continue.
With this in mind, we must ensure more job security. It must be possible for a sole breadwinner to feed a family and it must be possible for a woman to decide to have children without that meaning impoverishment. Those who are sick must be allowed to get better. If we could achieve that then we would surely have taken a big step forwards on the road to meeting the Lisbon objectives.
(EL) Mr President, with regard to all the previous directives we are given the impression that we exerted insufficient control, which did not help with their comprehensive implementation. Even the directive's explicit provision regarding the submission of reports by Member States on their state legislative provisions, which includes opinions of social partners, has not helped solve the problem, to date. Therefore, I too applaud your proposal Commissioner, considering that it complies with the goals of other European Union policies, especially with regard to the improvement of the regulatory framework on increasing corporate competitiveness.
The present proposal has added value, considering that it allows - through a single report every five years - for a better evaluation of the consequences and community provisions in the fields of health and safety at work as well as hygiene services; the need for a reduction in accidents at work is urgent and work-related diseases must be combated in order for workers, corporations and society in general, to benefit.
I congratulate the rapporteur because she cooperated with the political groups, reached a consensus within the Council and managed to include in the recitals one of my amendments referring to the utilisation of the work of both the European Agency for Safety and Health at Work (Bilbao) and the European Foundation for the Improvement of Living and Working Conditions (Dublin), in the context of the results from the evaluation of national policies on health and safety at work.
It is important that the European Commission takes into consideration the findings of the two aforementioned institutions, in order to draft the basic questionnaire for the Member States, which will substitute the multiple reports. The question is whether a reduction in quantity can bring about an improvement in quality. We certainly hope so.
Honourable Members, I should like, once again, to thank you for the work you have done on this proposal.
I am sure that the vote will pave the way for us to agree on the proposal, which will lead to a substantial simplification of the administrative process, a reduction in unnecessary, bureaucratic obstacles and most importantly to a more effective implementation of the directive on health and safety at work.
I should like, if I may, to make one further remark, because some speeches did not directly relate solely to the subject of this directive, but to health and safety at work in general. Obviously, the figure of 4 500 fatal accidents per year seems relatively low in comparison to the 250 million workers, but we are talking about 4 500 human lives. From this perspective, the figure is excessively high and it is up to us to do all we can to bring that figure down. Thank you.
The debate is closed.
The vote will take place tomorrow at 12 noon.